—In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Queens County (Friedmann, J.), dated June 9, 1992, which, after a bench trial, is in favor of the plaintiff and against him in the principal amount of $20,000.
Ordered that the judgment is affirmed, with costs.
The plaintiff provided evidence at trial that because of injuries sustained in an automobile accident with the appellant Wa P. Law, he was unable to return to work as a cab driver. Approximately 17 months after the accident, the plaintiff took a job which did not require him to sit for extended periods of time. Contrary to the argument of the defendants, the plaintiff’s evidence was sufficient to establish a prima facie case of "serious injury” under Insurance Law § 5102 (d) which prevented him from performing his usual and customary daily activities for not less than 90 of the 180 days following the occurrence (see, Gant v Sparacino, 203 AD2d 515). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.